Harvey, J.
(concurring specially): Without being in accord with all that is said in either of the opinions in this case I concur in the orders reversing the judgment of the trial court and denying the rehearing. My reasons for so doing may be stated briefly as follows: When legal proceedings were instituted to collect the note, defendant admitted execution of the note and pleaded: First, that the note was without consideration; second, that the maker lacked mental capacity to execute it; and, third, that he had been unduly influenced to execute it.
The first of these defenses failed so completely that the trial court took it away from the jury. Appellee makes no complaint of that ruling. So the case comes to us as though it had been conceded, as it is finally adjudged, that the notte was executed for a valid and adequate consideration. When an adult executes a note for a valid and adequate consideration the circumstances are rare indeed under *636which he, or his personal representative, should be permitted to repudiate it as though it were a scrap of paper. Even minors, and persons who previously had been adjudged incompetent, ordinarily are required to rescind before they can defeat such notes. Here no rescission was made or attempted.
The third defense, that the maker was unduly influenced to, execute the note, standing alone, has no merit in the evidence, as such evidence must be tested by rules stated in many prior decisions of this court.
Defendant, therefore, must rely on the second defense pleaded — • namely, that the maker lacked mental capacity to execute the note. I agree, that fact must be determined as o'f the time the note was executed. The jury found for defendant, and the trial court approved the verdict and rendered judgment thereon. The sole legal question before this court in this case is whether the judgment is sustained by any. substantial evidence. ■ ■ ’
Let us now examine the evidence of what occurred at the time the note was executed. Three witnesses — Henry Ism'ert, Martin Ismert and Irene Ismert — testified on that point. Their testimony is detailed in the original opinion [135 Kan. 766 to 770, 13 P. 2d 279] and it is not necessary to reproduce it here. Passing any discrepancy in the testimony of Henry Ismert, and taking all the testimony given by each of the witnesses as to this transaction, there is noth-, ing in any of it which shows the lack of mental capacity of the maker to execute the note. As stated in the original opinion (p. 770): “The evidence discloses full competency to execute the instrument and forbids any other reasonable inference.” In my judgment that is about all there is in this lawsuit. It is undisputed in this case that the note was given to carry out a part of the plan, previously discussed by the parties, for the conduct of the business of the two corporations, and was used for that purpose. All of this is set out fully in the original opinion. The maker of the note transacted important business shortly before and for more than two weeks after the note in question was executed, concerning which no question as to his mental capacity has been raised. From the medical evidence with reference to his ability to execute the note it is clear that he had such mental ability, the only qualification being that perhaps he would not be able to appreciate the consequences, or all of them, which might flow from such an act. Naturally that is true with reference to anyone who executes a note to be paid at a substantial time in the future.